Citation Nr: 1520781	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-33 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as a result of herbicide exposure.

2.  Entitlement to service connection for ischemic heart disease, to include as a result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1970 to June 1972.  

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia (though jurisdiction lies with the Indianapolis, Indiana RO).

The Veteran testified at a June 2014 video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  

The issue of entitlement to service connection for a skin disability has been raised by the record in the Veteran's testimony at the June 2014 Board Hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See June 2014 Board Hearing Transcript, page 10 (with the Veteran referencing when he allegedly went ashore in Vietnam and stating "they told me they were spraying Agent Orange and I got some kind of skin disease on my back and shoulders and arms...I get it during the summer").  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has diabetes mellitus type II and ischemic heart disease that is a result of in-service exposure to herbicides.  Specifically, the Veteran has contended that while the ship he was stationed on (the USS John R. Craig (DD-885)) was being repaired from battle damage in Da Nang Harbor in approximately April 1972, he had shore leave and "traveled all around Vietnam."  See June 2012 Veteran Statement.  The Veteran also stated that he "traveled to Saigon and Mau on one of our shore leaves, but don't remember when that was."  Id.  In an October 2013 statement, the Veteran stated that "my ship went ashore for repairs," that "[t]his is when we went ashore, nearly the entire crew went ashore during our time that we were tied up for repairs," that the ship "was tied up for approximately two weeks during the time of repair" and that "[e]verybody went ashore that could as I remember."  At the June 2014 Board Hearing, the Veteran testified that he thought the USS John R. Craig (DD-885) was in Da Nang for repairs for a week, but later stated it was "either a week or two.  I don't remember."  See June 2014 Board Hearing Transcript, page 6 and page 12.  The Veteran further testified regarding his activities while ashore in Vietnam.  Id. at 9.  The Veteran estimated that he went ashore every other day while the USS John R. Craig (DD-885) was in Da Nang for repairs.  Id. at 12.  The Veteran further testified about an incident involving a shooting he was involved in in April 1972 while the USS John R. Craig (DD-885) "was in Da Nang" that resulted in having "to get a tugboat to push the boat -- or ship back to shore."  Id. at 23-25.         

The Veteran served in the United States Navy during the Vietnam era.  The Veteran's personnel records suggested that he was stationed on the USS John R. Craig (DD-885) from at least September 1970 to May 1972.  See Enlisted Performance Record; Personnel Leave Record.  An April 2012 response from the National Personnel Records Center indicated that the USS John R. Craig (DD-885) was in the official waters of the Republic of Vietnam during various dates in 1971 and 1972, to include on April 9, 1972 and April 13, 1972.  In March 2013, the AOJ requested from the National Archives "a copy of the ship's official logs during the period April 1972."  A response dated April 2013 from the National Archives confirmed that on April 9, 1972, the USS John R. Craig (DD-885) was involved in an attack and referenced the subject of the letter that referenced the ship "receiving enemy fire and subsequent damage to the ship in the vicinity of the Republic of Vietnam while [V]eteran served on board."  The National Archives also sent a copy of an internet article of the ship's history, which also referenced the ship being attacked on April 9, 1972 and that afterwards, the ship "went into Da Nang for repairs."  The National Archives provided a copy of the deck logs for the USS John R. Craig (DD-885) for April 9, 1972.    

In order for in-service herbicide exposure to be presumed, it must be shown that the Veteran set foot in Vietnam or that a ship he was on operated in the inland waterways during the Vietnam era.  At the June 2014 Board Hearing, the Veteran's representative raised the issue of the deck logs for the USS John R. Craig (DD-885).  See June 2014 Board Hearing Transcript, pages 20-21.  As noted above, the deck logs for April 9, 1972 were obtained and the National Archives confirmed that the USS John R. Craig (DD-885) was attacked and received enemy fire on April 9, 1972.  The Veteran's primary contention has been that subsequent to this attack, the USS John R. Craig (DD-885) then went to Da Nang for repairs and that during this repair period, he went ashore to Vietnam.  As such, the deck logs for the USS John R. Craig (DD-885) for the time period from April 10 until the end of April 1972 would potentially be relevant to the Veteran's claim.  In accordance with VA's duty to assist, remand is therefore required to obtain the complete deck logs from the USS John R. Craig (DD-885) for the time period of April 10 until the end of April 1972.  

Also, it is unclear from the evidence of record whether in April 1972 the USS John R. Craig (DD-885) anchored or docked at Da Nang Harbor.  The internet article of the ship's history sent by the Nationals Archives referenced the ship being attacked on April 9, 1972 and that afterwards, the ship "went into Da Nang for repairs."  A March 2008 response from the Center for Unit Records and Research (CURR) referenced the USS John R. Craig (DD-885) "[a]rriving in Danang Harbor" on April 11, 1972.  In the June 2014 Board Hearing, it was referenced that the USS John R. Craig (DD-885) docked at Da Nang Harbor.  See, e.g., June 2014 Board Hearing Transcript, page 23.  While on remand, based on the deck logs referenced above and the evidence of record, the AOJ should determine whether the USS John R. Craig (DD-885) anchored or docked in Da Nang Harbor in April 1972.  If any additional development is deemed warranted to address this issue, such must be undertaken.     

Finally, at the June 2014 Board Hearing, the Veteran also stated that while the USS John R. Craig (DD-885) was in Da Nang, "one guy, he got killed there.  Somebody -- they found him in the jungle and he was dead."  See June 2014 Board Hearing Transcript, page 7.  As an individual assigned to the Veteran's ship being found dead in Vietnam would tend to support the Veteran's contention that personnel went ashore, while on remand, through appropriate channels attempt must be made to verify whether any personnel assigned to the USS John R. Craig (DD-885) were found dead in Vietnam in April 1972 (while the Veteran did not provide a specific date in his testimony as to this alleged incident, it appears from context that the individual the Veteran was referencing was found dead while the USS John R. Craig (DD-885) was in Da Nang, which the Veteran has contended was in April 1972).

Accordingly, the case is REMANDED for the following action:

1.  Through the appropriate channels, request the complete deck logs for the USS John R. Craig (DD-885) for the time period of April 10 until the end of April 1972.

Based on the deck logs referenced above and the evidence of record, the AOJ should determine whether the USS John R. Craig (DD-885) anchored or docked in Da Nang Harbor in April 1972.  If any additional development is deemed warranted to address this issue, such must be undertaken.     

2.  Through the appropriate channels, attempt to verify whether any personnel assigned to the USS John R. Craig (DD-885) were found dead in Vietnam in April 1972.  See June 2014 Board Hearing Transcript, page 7 (with the Veteran stating that while the USS John R. Craig (DD-885) was in Da Nang, "one guy, he got killed there.  Somebody -- they found him in the jungle and he was dead").      
3.  After completing the requested action, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

